Citation Nr: 0403919	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  02-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated at 50 percent. 

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  
The veteran, who served on active duty for a period of time 
in excess of 12 years 11 months, including verified active 
service from October 1983 to October 1986, February 1991 to 
June 1991, and from July 1991 to July 1995, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are other relevant and 
probative records which have not been obtained.  For example, 
a copy of a favorable award from the Social Security 
Administration pertaining to the veteran's claim for 
disability benefits reflects that the veteran was found to be 
totally disabled in January 2000 and that his first month of 
entitlement of benefits was in July 2000.  However, it is not 
clear what medical evidence was utilized in arriving at the 
decision that the veteran was totally disabled.  Such records 
are clearly relevant to the veteran's claims and should be 
obtained.

The veteran has also indicated that he had previously 
participated in a VA vocational rehabilitation program but 
was no longer involved in that program.  While it is not 
clear when the veteran participated in the vocational 
rehabilitation program or why he is no longer participating 
in that program, such records are clearly relevant to the 
veteran's claim and should be obtained.  

Lastly, the Board notes that the veteran has rather 
consistently been diagnosed as having a depressive disorder, 
alcohol dependence and a personality disorder.  Following the 
March 2001 VA examination the examiner indicated that it was 
not possible to separate out the extent to which various 
factors are contributing to the veteran's lack of ability to 
obtain and maintain employment.  It was indicated that 
contributing factors would most likely be the veteran's 
alcohol dependence and personality disorder and to a somewhat 
lesser extent, his depressive disorder.  However, it is not 
clear whether the veteran's alcohol dependence is in any way 
causally or etiologically related to the service-connected 
major depressive disorder, and if so, whether the psychiatric 
disorders exclusive of the personality disorder render the 
veteran unemployable.  As such, the Board is of the opinion 
that the veteran should be afforded another VA examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  In addition to the development 
requested below, the RO should ensure 
that the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 have been 
satisfied, to include compliance with the 
decisions of the United States Court of 
Appeals for Veterans Claims in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal 
precedent.

2.  The RO should obtain and associate 
with the claims file medical records from 
the Social Security Administration used 
in reaching the August 18, 2000, 
decision.

3.  The RO should obtain and associate 
with the claims file any vocational 
rehabilitation folder pertaining to the 
veteran.  

4.  The RO should obtain and associate 
with the claims file outpatient and 
inpatient treatment records pertaining to 
the veteran from the VA Medical Center in 
Iowa City, dated from August 2001 to the 
present date.

5.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature, severity, and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify all psychiatric disorders that 
meet the diagnostic criteria of the 
current American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders.  The 
examiner should also specify which 
psychiatric disorders and symptomatology 
are related to the veteran's service-
connected disability and which are not 
due to his service-connected disability.  
The examiner is specifically requested to 
comment on whether the veteran's alcohol 
dependence is a manifestation of his 
service-connected major depressive 
disorder.  The examiner is also requested 
to assign an Axis V diagnosis (Global 
Assessment of Functioning Scale Score) 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders.  Lastly, the 
examiner is requested to comment on the 
degree of impairment in the veteran's 
capacity for performing substantially 
gainful employment that is caused by 
symptomatology associated with his 
service-connected disability.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


